NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 17 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-30034

                Plaintiff-Appellee,             D.C. No. 3:18-cr-00081-SLG-1

 v.

JEFFREY CLYDE JOBE,                             MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Alaska
                   Sharon L. Gleason, District Judge, Presiding

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Jeffrey Clyde Jobe appeals from the district court’s order denying his motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291. Reviewing for abuse of discretion, see United

States v. Aruda, 993 F.3d 797, 799 (9th Cir. 2021), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Jobe contends that remand is required because the district court did not

explain what standard it used to determine whether he had established

extraordinary and compelling reasons for release, thereby making it impossible to

determine if the court erroneously treated U.S.S.G. § 1B1.13 as binding. See

Aruda, 993 F.3d at 802 (district court may not treat § 1B1.13 as binding when

assessing a compassionate release motion brought by a prisoner). The record does

not support Jobe’s claim. The district court correctly described the statutory

framework for evaluating Jobe’s motion and referred to § 1B1.13 only when

responding to a specific claim Jobe had made under that Guideline. Moreover, the

court considered all of Jobe’s arguments in support of his motion, including his full

medical record, and did not restrict its analysis to the considerations set forth in

§ 1B1.13. Finally, the district court independently concluded that the 18 U.S.C.

§ 3553(a) sentencing factors did not support compassionate release, a conclusion

Jobe does not challenge on appeal. On this record, we conclude that the district

court did not abuse its discretion in denying Jobe’s motion.

      The government’s motion to supplement the record or, in the alternative, for

judicial notice is denied.

      AFFIRMED.




                                           2                                     21-30034